DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (Sulfonated bacterial cellulose/polyaniline composite membrane for use as gel polymer electrolyte), in view of Pang et al. (Ammonia sensing propertied of different polyaniline-based composite nanofibres).
Regarding claim 1, Yue discloses a method (Fig. 3) comprising:
synthesizing a sulfonated nanocellulose (pg. 123/2.2. Sulfonation of the BC gel membranes); and
doping a polyaniline emeraldine with the sulfonated nanocellulose to form a sulfonated nanocellulose-doped polyaniline, wherein the doping is performed at room temperature (pg. 123/2.3. Preparation of the SBC PANI composite GPEMs).
Yue does not explicitly disclose the solvents used to disperse the aniline monomers, wherein the solvent is dimethylforamide.
Pang teaches an analogous method of manufacturing a cellulose/PANI composite nanofiber material for sensing comprising using a plurality of solvents, including dimethylformamide (Table 1, see: N,N-dimethylformamide).  It would have .

Claims 5, 7-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (Sulfonated bacterial cellulose/polyaniline composite membrane for use as gel polymer electrolyte), in view of Pang et al. (Ammonia sensing propertied of different polyaniline-based composite nanofibres), as applied to claim 1 above, in further view of Bryant et al. (US 2008/0221806 A1) and Wang et al. (Development of Near Zero-Order Release Dosage Forms Using Three-Dimensional Printing (3-DP™) Technology).
Regarding claim 5, modified Yue does not explicitly disclose synthesizing a sulfonated nanocellulose-doped polyaniline-Kollidon®SR nanocomposite from the sulfonated nanocellulose-doped polyaniline.
Bryant teaches an analogous sensor comprising a plurality of alternative functionalization and/or recognition materials (TABLE 1) including polyaniline; poly(vinyl acetate) and poly(N-vinylpyrrolidone) which are the materials which make up the composition of Kollidon®SR.
(TABLE 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to use Kollidon®SR to incorporate poly(vinyl acetate) and poly(N-vinylpyrrolidone) into the sensing composition disclosed by modified Yue, as taught by Bryant and Wang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Additionally, one having ordinary skill in the art would have been motivated to incorporate Kollidon®SR into the disclosed composition in order to provide for improved material robustness, thereby improving sensor durability and reliability.
Regarding claim 7, modified Yue does not explicitly disclose the sulfonated nanocellulose-doped polyaniline-Kollidon®SR nanocomposite comprises 80% to 85% by weight sulfonated nanocellulose-doped polyaniline and 15% to 20% by weight Kollidon®SR based on a total weight of the nanocomposite.  As the sensing film stability is a variable that can be modified, among others, by adjusting said ratio of nanocellulose-doped polyaniline to Kollidon®SR, with said sensing film stability increasing as the ratio of nanocellulose-doped polyaniline to Kollidon®SR is decreased, the ratio of nanocellulose-doped polyaniline to Kollidon®SR would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed ratio of nanocellulose-doped polyaniline to Kollidon®SR cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective fling 
Regarding claim 8, modified Yue further discloses depositing the nanocomposite to a substrate having at least two electrodes formed thereon to form a sensing layer (Yue: pg. 124/2.3.4. Electrochemical characterization, see: two polished stainless steel screw thread electrodes held in a PTFE fixture; Bryant: Fig. 3, see: contacts 3a-d and substrate 9).
Regarding claim 9, modified Yue further discloses the substrate comprises a polycarbonate (Bryant: [0098], see: polycarbonate).
Regarding claim 10, modified Yue further discloses the at least two electrodes are formed in a linear pattern (Yue: pg. 124/2.3.4. Electrochemical characterization, see: two polished stainless steel screw thread electrodes; Bryant: Fig. 3) or an interdigitated pattern (Bryant: Fig. 2).
Regarding claim 11, modified Yue does not explicitly disclose the nanocomposite having a length of 50 nanometers to 100 nanometers.  As the material costs and adsorption capacity are variables that can be modified, among others, by adjusting said nanocomposite length, with said material costs and adsorption capacity increasing as the nanocomposite length is increased, the nanocomposite length would have been considered a result effective variable by one having ordinary skill in the art, before the 
Regarding claim 12, modified Yue further discloses the depositing is performed by at least one of electrospinning, drop casting, and inkjet printing (Bryant: [0109], see: drop casting, spin coated).
Regarding claim 13, modified Yue further discloses testing the sensing layer by applying a voltage between the at least two electrodes and measuring an electrical current flowing through the sensing layer at one or more levels of humidity (Yue: pg. 124/2.3.4. Electrochemical characterization, see: EIS studies and LSV, there inherently is a “level of humidity” in the ambient testing environment; Bryant: Fig. 5, see: RH=8%, Fig. 6, see: RH=15%).
Regarding claim 14, modified Yue does not explicitly disclose the substrate having a thickness from 60 microns to 6 microns.  As the material costs and signal stability as a result of increased sensor stiffness, are variables that can be modified, among others, by adjusting said substrate thickness, with said material costs and signal stability increasing as the substrate thickness is increased, the substrate thickness 
Regarding claim 15, modified Yue further discloses depositing the at least two electrodes onto a surface of the substrate by at least one of sputtering, direct printing and evaporation (Bryant: [0155], see: printed traces).
Regarding claim 17, modified Yue further discloses a sensor comprising:
the sensing layer formed by the method of claim 8 (see: rejection of claim 8 above);
the substrate  (Yue: pg. 124/2.3.4. Electrochemical characterization, see: PTFE fixture; Bryant: Fig. 3, see: substrate 9); and
the at least two electrodes (Yue: pg. 124/2.3.4. Electrochemical characterization, see: two polished stainless steel screw thread electrodes; Bryant: Fig. 3, see: contacts 3a-d).
Regarding claim 18, modified Yue further discloses a voltage between the at least two electrodes is dependent upon a humidity of an environment in which the (Both Yue and Bryant disclose devices with a sensing material coupled to a pair of electrodes exposed to the ambient environment, and therefore would inherently affected by changes in humidity).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (Sulfonated bacterial cellulose/polyaniline composite membrane for use as gel polymer electrolyte), in view of Pang et al. (Ammonia sensing propertied of different polyaniline-based composite nanofibres), Bryant et al. (US 2008/0221806 A1) and Wang et al. (Development of Near Zero-Order Release Dosage Forms Using Three-Dimensional Printing (3-DP™) Technology), as applied to claim 5 above, in further view of Shukla (Synthesis of polyaniline grafted cellulose suitable for humidity sensing) and Pang et al. (Ammonia sensing propertied of different polyaniline-based composite nanofibres).
Regarding claim 6, modified Yue further discloses the synthesizing of the sulfonated nanocellulose-doped polyaniline-Kollidon®SR nanocomposite is performed in ethanol, while stirring (Yue: pg. 123/2.3. Preparation of the SBC PANI composite GPEMs, see: ethyl alcohol and unremitting stir).
Modified Yue does not explicitly disclose magnetically stirring the nanocomposite.
Shukla teaches an analogous method of synthesizing a PANI-cellulose copolymer comprising stirring with a magnetic stirrer (pg. 417-418/Synthesis of grafted copolymer).  It would have been obvious to magnetically stir the nanocomposite mixture disclosed by modified Yue, as taught by Shukla, since it has been held that broadly 
Modified Yue does not explicitly disclose stirring for 8 hours.
Pang teaches an analogous method of manufacturing a cellulose/PANI composite nanofiber material for sensing comprising deacetylating the composite nanofibers in 0.05 M NaOH in ethanol for 12 hours to regenerate the cellulose nanofibers (pg. 139/2.2 Preparation of Nanofibres).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to stir the nanocomposite mixture disclosed by modified Yue, for 12 hours, as taught by Pang, since such a modification would have provided for regenerated cellulose nanofibres which would resulted in improved copolymerization with polyaniline and Kollidon®SR (Pang: pg. 139/2.2 Preparation of Nanofibres).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (Sulfonated bacterial cellulose/polyaniline composite membrane for use as gel polymer electrolyte), in view of Pang et al. (Ammonia sensing propertied of different polyaniline-based composite nanofibres), Bryant et al. (US 2008/0221806 A1) and Wang et al. (Development of Near Zero-Order Release Dosage Forms Using Three-Dimensional Printing (3-DP™) Technology), as applied to claim 5 above, in further view of Blackburn et al. (USP 7,087,148 B1).
Regarding claim 16, modified Yue does not explicitly disclose the at least two electrodes are formed of at least one of aluminum, copper, and chromium.
(C12/L11-21, see: aluminum electrodes).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select aluminum as the electrode material in the method disclosed by modified Yue, as taught by Blackburn, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the Yue-Pang combination fails to teach or suggest “the doping is performed at room temperature in dimethylformamide”.
The instantly recited step of “doping” is the combination of “polyaniline emeraldine” and “sulfonated nanocellulose”.
Yue teaches an analogous step (pg. 123/2.3. Preparation of the SBC PANI composite GPEMs) comprising mixing “dissolved aniline monomers” (analogous to “polyaniline emeraldine”) with “SBC membranes” (analogous to “sulfonated nanocellulose”).
Pang teaches utilizing N,N-dimethylformamide as a solvent for PANI nanofibers was well known in the art, before the effective filing date of the claimed invention.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797